Name: 2008/419/EC: Commission Decision of 30 May 2008 amending Decision 2008/377/EC concerning certain protection measures relating to classical swine fever in Slovakia (notified under document number C(2008) 2262) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  health;  Europe;  organisation of transport;  tariff policy;  means of agricultural production
 Date Published: 2008-06-06

 6.6.2008 EN Official Journal of the European Union L 147/65 COMMISSION DECISION of 30 May 2008 amending Decision 2008/377/EC concerning certain protection measures relating to classical swine fever in Slovakia (notified under document number C(2008) 2262) (Text with EEA relevance) (2008/419/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) Outbreaks of Classical Swine Fever have occurred in Slovakia, which in view of the trade in live pigs and certain pig products are liable to endanger the porcine herds of other Members States. (2) Commission Decision 2008/377/EC of 8 May 2008 concerning certain protection measures relating to Classical Swine Fever in Slovakia (2) was adopted in order to reinforce the measures taken by Slovakia within the framework of Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of Classical Swine Fever (3). (3) Article 2(2)(p) of Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (4) defines a kraj as the administrative region of Slovakia which is at least 2 000 km2 in area and which is subject to inspection by the competent authorities. (4) Based on the results of the epidemiological inquiry carried out by the competent authorities in Slovakia it is appropriate to provide that protection measures relating to Classical Swine Fever in Slovakia should apply to certain administrative regions (kraj). (5) Decision 2008/377/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2008/377/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 May 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Decision 2006/965/EC (OJ L 397, 30.12.2006, p. 22). (2) OJ L 130, 20.5.2008, p. 18. (3) OJ L 316, 1.12.2001, p. 5. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (4) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Decision 2007/729/EC. ANNEX ANNEX The following administrative regions in Slovakia:  BanskÃ ¡ Bystrica Region (BanskobystrickÃ ½ kraj)  Nitra Region (Nitriansky kraj)